Jones, J.
The constitution and by-laws of the organization are quite voluminous, consisting of fifty-six sections, some of which have numerous subdivisions. Among other-things these relate to jurisdiction, the duties of officers, qualifications for membership, admission to the order, the payment of dues, and the donations or benefits to which members are entitled. Only a few of these sections are necessary to be considered in the case before us.
Appellant is a mutual benefit association with its main office at Indianapolis and with subordinate bodies all over this country. The deceased had been a semi-beneficial member for nearly ten years, and could receive no- wife or disability benefits, but his heirs were entitled to a “funeral donation” in the sum of $75 under certain conditions. Those who were beneficial members for five years or more, on proof of disability, might receive $500.
Counsel for appellant claim that sec. 45, above quoted, is controlling because the deceased was a member who had been in arrears and had been automatically suspended from all donations because he died while not a member in good *567standing during the probationary period of three months. It is admitted that in some respects he was a member in good standing but not in the sense that he was “in benefit.”
According to sec. 44, E, when a member falls into arrears for three months’ dues he is reported to the general secretary and when six months in arrears he is suspended. If he squares up his arrearages he is reported to the general secretary. It is undisputed that on May 3d the deceased paid all arrearages and would not again have been in arrears until September, since one of the by-laws provides that a member does not fall in arrears until the end of the month in which he owes a sum equal to three months’ dues.
It will be observed that according to sec. 49, B, a beneficial member is entitled to a funeral donation provided he is over one year a contributing or financial member in good standing, and when three months in arrears he is debarred from all donations until three months after all arrearages are paid in full, including the current month. But according to sec. 52, A, dealing with semi-beneficial members’ donations, all that is required is membership for the required length of time, good health at the time of initiation, and good standing at the time of death. In other words, the three-months clause contained in the other section, and relied on to defeat recovery, is not included in this section.
It may be conceded that forfeiture of fraternal insurance is a proper penalty to enforce payment of dues to a fraternal insurance company; that the by-laws of such organization may be so framed as to be self-executing; and that reasonable conditions as to reinstatement may be enforced.
It is doubtless true that in the constitution and by-laws the word “member,” in some of the sections,, is used in a general sense, applying to all classes of members, and sec. 48, A, is broad enough in its terms to give to members of all classes a funeral donation under proper conditions. Sec. 48, B, provides that if a member in good standing dies without leaving heirs he shall be given a respectable burial.
*568The contention of appellant that semi-beneficial members are entitled to no donations, although not in arrears and after all dues have been paid, would tend to work hardship to those who might have much reason to believe themselves in good standing, and we do not consider that it should be adopted unless the plain language of the constitution and by-laws requires it. As we construe.the various sections which have been referred to, after the deceased had paid all arrearages and this fact had been reported to the general secretary he was a member in good standing, and by virtue of sections 48, A, and 52, A, his heirs were entitled to the donation. Sec. 52, A, is a special provision relating to semi-beneficial members, and in case of doubt or ambiguity should prevail over the more general sections relied on by appellant. This is a familiar rule applied both in the construction of statutes and contracts. 2 Lewis’ Sutherland on Stat. Constr. (2d ed.) pp. 660,'670, §§ 345, 351; 1 Joyce, Insurance (2d ed.) § 214.
There is another rule of construction thus stated in Joyce on Insurance (2d ed.) § 221, citing many authorities:
“It has long been determined with an almost unwavering unanimity that insurance contracts, when susceptible of more than one interpretation, shall be construed in favor of the assured. This rule is imperative and undoubted, since to hold otherwise, without an absolute necessity therefor, would tend to subvert the very object and purposes of insurance, which is that of indemnity to the assured in case of loss, or the payment of money on the happening of a contingency, and this indemnity should be effectuated rather than defeated. And this is true of certificates in mutual benefit, etc., societies or associations.”
We therefore' hold that the judgment should be affirmed.
By the Court. — Judgment affirmed.